DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
35 USC § 112, 6th Paragraph
The claim limitations "optical pulse stretcher device" and “anneal device” have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, because the limitations use non-structural terms "device" coupled with functional language "monitoring", “optical pulse stretcher” and “anneal” without reciting sufficient structure to achieve the function. Furthermore, the non-structural terms are not preceded by a structural modifier.
Since the claim limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, these claim limitations will be interpreted to cover the corresponding structures described in the specification that achieves the claimed functions, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph limitations: The corresponding structures are described as a lens or lenses for the optical pulse stretcher device, and a laser for the anneal device.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
not wish to have the claim limitations treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014156818 to Ikenoue (NOTE: WO 2014156818 is published in English in US 2016/0035603 which will be referred to for citation purposes below) in view of US 2008/0023447 to Holmgren.
Regarding claims 1, 3-7, 9-13, and 15-19 Ikenoue discloses a laser oscillator (51, 10) that can output pulsed light (abstract), an OPS device (OPS, Fig. 11) that can stretch an optical pulse (Fig. 11), a delay optical path length L(1) that is greater than approximately T65% and less than T40% (Fig. 5, [0096]), a second OPS (Fig. 11) in series [0159] and ascending order of pulse lengths [0163], the first OPS including a beam splitter [0083] with a reflectance in a range of 
However, Holmgren discloses path lengths that can be equal [0017] or different from each other [0021] that results in differences in crosstalk interference and/or coherence properties and/or electric field properties. 
The advantage of selecting relative path lengths is to set specific crosstalk interference and/or coherence properties and/or electric field properties during semiconductor processing.  Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Ikenoue by utilizing specific values including path lengths as suggested by Holmgren in order to set specific crosstalk interference and/or coherence properties and/or electric field properties during semiconductor processing.  
Response to Arguments
Applicant argues that Ikenoue does not disclose the claimed path length. While the examiner agrees with this statement, Holmgren discloses path lengths that can be equal [0017] or different from each other [0021] that results in differences in crosstalk interference and/or coherence properties and/or electric field properties. Since the advantage of selecting relative path lengths is to set specific crosstalk interference and/or coherence properties and/or electric field properties during semiconductor processing, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Ikenoue by utilizing specific values including path lengths as suggested by Holmgren in order to set specific crosstalk interference and/or coherence properties and/or electric field properties during semiconductor processing. The rejections are respectfully maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/MICHAEL A LAFLAME JR/            Primary Examiner, Art Unit 3761